Title: To Alexander Hamilton from James McHenry, 3 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            Trenton—War department 3d. September 1799
          
          I have received your letter of the 31. August, this morning, informing me that you had lately received pressing applications from various quarters, particularly from Colonel Hall, for a supply of Horseman’s tents—You will find by the returns made to you, that the full complement of Horsemans tents have been long since forwarded to the 7th. 8th. 10th. and 11th Regiments, that all the other regiments have had a supply equal to half a regiment except the 9th 6. and 16 the two last of which have had seven each.
          Should there be no Horsemans tents in the public Store, which can be sent to Havre de Grace, I have forwarded a letter to the Superintendant, to be transmitted to Baltimore, where they can be procured in a few days and transported from thence in one day and an half to the regimental rendezvous.
          If tents are immediately wanted in Connecticut or for the Twelfth regiment, you may direct Colonel Stevens to have a sufficiency made up to complete their complement, and forwarded to the proper Officers It is also desirable to know, whether it will be proper I should give orders to have the complement of Horsemans Tents for the fourteenth and fifteenth regiment made at Boston, in the event of a disappointment in this quarter from the derangement among the Workmen in Philadelphia—
          I have the honor to be with great respect Your obedient Servant
          
            James McHenry
          
          Major General Hamilton
        